On Rehearing.
Per Curiam,
A rehearing was ordered in this case. Mr. Justice Grace, being disqualified, and District Judge Disk, who sat in his place upon the first- argument being ill, Judge Nuessle of the sixth district was called in and sat as a member of the court upon the re-argument. After careful consideration, we are of the opinion that the conclusion reached in the former opinion is correct. We are, also, of the opinion that there is a reason not mentioned in the former opinion for holding that the plaintiffs have failed to establish that they have a contract for the purchase of the premises involved in this suit. The former opinion refers to a letter of April 29th, 1914, as an acceptance of an offer. This letter is, in our opinion, not an acceptance, but rather a counter offer. It makes the acceptance conditional upon the defendant Larson, furnishing or paying for an abstract of title. This might have meant a considerable expense so far as defendant was concerned, and it was a new condition, — one not referred to in any of the former correspondence.
We, also, believe in view of the fact that the defendant in his- answer has affirmatively set up a fee title in himself, and has prayed that title be quieted in him, that judgment should be entered in favor of the *220defendant Larson, that be is tbe owner and entitled to the possession of the premises; and that his title be quieted against all claims of the plaintiffs. It is so ordered.'